Citation Nr: 1621388	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  12-04 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for degenerative disc disease of the cervical spine, claimed as spinal fusion.

4.  Entitlement to service connection for degenerative disc disease of the thoracolumbar spine, claimed as a back condition.

5.  Entitlement to service connection for skin condition of the bilateral lower extremities and shoulders.

6.  Entitlement to service connection for right shoulder disability.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 1965 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Oakland, California.  In March 2008, the RO denied entitlements to service connection for degenerative disc disease of the cervical spine, claimed as spinal fusion, a right shoulder condition, degenerative disc disease of the lumbar spine, claimed as back condition, bilateral hearing loss, and rashes on the shoulders and back.  In March 2009, the RO continued to deny these issues and also denied entitlements to service connection for tinnitus, posttraumatic stress disorder (PTSD), and chloracne of the bilateral lower extremities.

In October 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received after the hearing, but was not accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c)(2015).


The issues of entitlements to service connection for degenerative disc disease of the cervical spine, claimed as spinal fusion, a right shoulder condition, degenerative disc disease of the lumbar spine, claimed as a back condition, bilateral hearing loss, a right shoulder disability, posttraumatic stress disorder (PTSD), and chloracne of the bilateral lower extremities and shoulders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran began experiencing symptoms of tinnitus while in service, and has continued to experience them since separation from service.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.1.02, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Tinnitus

The Veteran contends that he developed tinnitus as a result of hazardous noise exposure during service.  However, exposure to acoustic trauma alone does not mandate that service connection be granted.  Rather the noise exposure must be shown to have caused his current tinnitus disability, or to have caused chronic or continuous symptoms.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (tinnitus is an organic disease of the nervous system).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  

In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Where a veteran develops certain chronic diseases, such as tinnitus, to a degree of 10 percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records contain reports of physical examinations conducted in June 1965 and October 1967, which document normal clinical evaluations of the Veteran's ears, without complaints of tinnitus.  

However, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran testified at an October 2015 Board hearing that he experienced constant ringing in his ears since service.  He stated that his period of service started out in the infantry and then he switched to artillery.  As a "gunner" in the artillery, the Veteran explained that they fired "many [practice] rounds" before going to Vietnam and that he "started having trouble with [his] ears back then."  He said that the ringing continued while in Vietnam.  He also stated that the ringing in his ears mostly occurs on the right side.  

The Veteran has credibly testified that he began experiencing ringing in his ears while in service and that it has continued to the present day.  This testimony has been reiterated in verbal and written statements.  The Veteran has not attempted to bolster or exaggerate his symptoms, and based on his reports of ringing, the Veteran has a diagnosis for tinnitus.  As such, the criteria for service connection for tinnitus have been met.  As the Veteran's lay statements are competent and credible with regard to noise exposure in service and in describing tinnitus during service and since service-and with evidence of a current disability and evidence of a relationship between the current disability and noise exposure in service on the basis of continuity-all the elements of service connection have been met and service connection is established.  See Buchanan, 451 F.3d. at 1335 (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).  

Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted and the Veteran's claim is granted.  

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Unfortunately, the Veteran's appeal for the issues of entitlements to service connection for degenerative disc disease of the cervical spine, claimed as spinal fusion, a right shoulder condition, degenerative disc disease of the lumbar spine, claimed as a back condition, bilateral hearing loss, a right shoulder disability, posttraumatic stress disorder (PTSD), and chloracne of the bilateral lower extremities and shoulders must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.

First, the Board observes that additional records have been associated with the claims file since the December 2011 statement of the case, to include service treatment records that were previously unavailable, as well as Vet Center records.  Although most of these records were submitted after the claim was certified to the Board, these were not submitted with a waiver.  38 C.F.R. § 20.1304.  In this case, the Veteran's Substantive Appeal was filed in February 2012.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  Given the above, the evidence is not subject to automatic waiver and a Supplemental Statement of the Case (SSOC) is required. See 38 C.F.R. §§ 19.31, 19.37 (2014).

Some of this new evidence also notes that the Veteran receives Social Security Disability, but these records have not been requested.  A remand is needed to obtain any determination and medical records relied upon by SSA.  In the event that such records may be pertinent to the claims on appeal, on remand, an attempt should be made to obtain any medical records relied upon for the SSA disability determination.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran testified that he had audiological examinations at VA.  No audiograms are currently of record.  A December 2008 VA record noted "audiometry pending."  A February 2010 VA record noted hearing loss with sensorineural hearing loss on audiometry and included a plan to "re-refer to audiometry."  Furthermore, the most recent VA records on file are from August 2010.  On remand, updated VA records and any audiograms performed by VA from 2008 onward should be obtained.  

The Board finds that medical opinions, based on full review of the record and supported by stated rationale, are needed to fairly resolve the claims on appeal.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014).  Concerning the claim for a skin condition, although a VA examination was provided in July 2007, this examination is not adequate.  The examiner indicated he could not provide an opinion as to a relationship between any current disability and service as the Veteran had no present rash at the time.  The Veteran testified that his skin is very discolored.  He further testified that his shoulder claim was more a concern about the discoloration.  As such, another VA examination should be obtained to assess the nature and etiology of any current skin condition.

Concerning the psychiatric claim, the record reflects the Veteran failed to report to a prior examination.  He testified that he never received the notification.  Additionally, records reflect several diagnoses including depression and adjustment disorder with depression and anxiety.  Vet Center records reflect that his screening was consistent with a diagnosis of PTSD.  Accordingly, a VA examination is necessary to clarify the diagnoses and provide an opinion as to the cause of any current psychiatric diagnoses.  

Concerning the thoracolumbar spine and cervical spine, the Veteran testified that he injured his mid-back, not low back, and his neck during a motor vehicle accident in service.  He has asserted that he has had continued pain since then.  This meets the low threshold of McLendon and a VA examination should be obtained.   

Accordingly, these issues are REMANDED for the following action:

1.  The AOJ should ask the Veteran to provide the names and addresses of all health care providers (VA and non-VA) who have treated him and the names and addresses of the health care facilities (VA and non-VA) where he has been treated for the issues being remanded.  

Then, contact the health care providers/facilities for records reflecting the Veteran's treatment for these issues.  Also request that the Veteran provide any such records he may have in his possession.  

2.  Obtain a copy of the Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.  Any negative development should be discussed and addressed in the claims file.

3.  Obtain VA audiograms from 2008 onward.

4.  Obtain updated VA treatment records from August 2010 until present. 

5.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed psychiatric disorder.  The entire claims file must be reviewed by the examiner.  In offering this assessment, the examiner must not only discuss the disorders diagnosed on current examination, but any psychiatric disorder diagnosed during this appeal (i.e., PTSD, depression, anxiety, etc.).

The examiner is to provide an opinion as to whether it is at least as likely as not that any psychiatric disorder found on examination had onset during service; or, is related to service; or, manifested within a year of discharge from service, and explain why that is so.  

The examiner must include rationale with all opinions, citing to supporting clinical data/medical literature as appropriate.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.  It is essential that the examiner offer a detailed rationale discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the medical records and lay assertions.

6.  Schedule the Veteran for a VA examinations to determine the nature and etiology of the neck and thoracolumbar spine and shoulder disabilities.  The entire claims file should be reviewed by the examiner.  

After reviewing the record, the examiner is asked to opine as to whether it is it at least as likely as not (a 50 percent or better probability) that the current neck disability is related to service.  The examiner should comment on the Veteran's testimony concerning the in service motor vehicle accident.

After reviewing the record, the examiner is asked to opine as to whether it is it at least as likely as not (a 50 percent or better probability) that the current thoracolumbar disability is related to service.  The examiner should comment on the Veteran's testimony concerning the in service motor vehicle accident.

After reviewing the record, the examiner is asked to opine as to whether it is it at least as likely as not (a 50 percent or better probability) that the current right shoulder disability is related to service.  The examiner should comment on the Veteran's testimony concerning the in service motor vehicle accident.

It is essential that the examiner offer a detailed rationale discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the medical records and lay assertions.  

7.  Schedule the Veteran for a VA examinations to determine the nature and etiology of the hearing loss disability.  The entire claims file should be reviewed by the examiner.  

After reviewing the record, the examiner is asked to opine as to whether it is it at least as likely as not (a 50 percent or better probability) that the current hearing loss disability is related to service.  The examiner should comment on the Veteran's testimony concerning noise exposure during service.

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

8. Schedule the Veteran for a VA examinations to determine the nature and etiology of any current skin disability.  The entire claims file should be reviewed by the examiner.  

After reviewing the record, the examiner is asked to opine as to whether it is it at least as likely as not (a 50 percent or better probability) that the current skin disability is related to service.  The examiner should comment on the Veteran's testimony concerning discoloration of the skin of the legs and shoulders.

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

8.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


